

117 HR 4959 IH: Right to Vote Act
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4959IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mr. Jones introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo protect the right to vote in elections for Federal office, and for other purposes.1.Short titleThis Act may be cited as the Right to Vote Act.2.Undue burdens on the ability to vote in elections for federal office prohibited(a)In generalEvery citizen of legal voting age shall have the right to vote in elections for Federal office free from any burden on the time, place, or manner of voting, as set forth in subsections (b) and (c).(b)RetrogressionA government may not diminish the ability to vote in an election for Federal office unless the law, rule, standard, practice, procedure, or other governmental action causing the diminishment is the least restrictive means of significantly furthering an important, particularized government interest.(c)Substantial impairmentA government may not substantially impair the ability to vote in an election for Federal office unless the law, rule, standard, practice, procedure, or other governmental action causing the impairment significantly furthers an important, particularized governmental interest. A substantial impairment is a non-trivial impairment that makes it more difficult to vote than if the law, standard, practice, procedure, or other governmental action had not been adopted or implemented. An impairment may be substantial even if the voter or other similarly situated voters are able to vote notwithstanding the impairment.3.Judicial review(a)Civil actionAn action challenging a violation of this Act may be brought by any aggrieved person or the Attorney General in the district court for the District of Columbia, or the district court for the district in which the violation took place or where any defendant resides or does business, at the selection of the plaintiff, to obtain all appropriate relief, whether declaratory or injunctive, or facial or as-applied. Process may be served in any district where a defendant resides, does business, or may be found.(b)Standards To be appliedIn a civil action under this section, the following shall apply:(1)Retrogression(A)A plaintiff establishes a prima facie case of retrogression by demonstrating by a preponderance of the evidence that a rule, standard, practice, procedure, or other governmental action diminishes the ability, or otherwise makes it more difficult, to vote.(B)Once a plaintiff establishes a prima facie case as described in subparagraph (A), the government shall be provided an opportunity to demonstrate by clear and convincing evidence that the diminishment is necessary to significantly further an important, particularized governmental interest.(C)If the government meets its burden under subparagraph (B), the challenged rule, standard, practice, procedure, or other governmental action shall nonetheless be deemed invalid if the plaintiff demonstrates by a preponderance of the evidence that the government could adopt or implement a less-restrictive means of furthering the particular important governmental interest.(2)Substantial impairment(A)A plaintiff establishes a prima facie case of substantial impairment by demonstrating by a preponderance of the evidence that a rule, standard, practice, procedure, or other governmental action substantially impairs the ability, or makes it substantially difficult, to vote.(B)Once a plaintiff establishes a prima facie case as described in subparagraph (A), the government shall be provided an opportunity to demonstrate by clear and convincing evidence that the impairment significantly furthers an important, particularized governmental interest.(c)Duty To expediteIt shall be the duty of the court to advance on the docket and to expedite to the greatest reasonable extent the disposition of the action and appeal under this section.(d)Attorney’s feesSection 722(b) of the Revised Statutes (42 U.S.C. 1988(b)) is amended—(1)by striking or section 40302 and inserting section 40302; and(2)by striking , the court and inserting , or the Right to Vote Act, the court.4.DefinitionsIn this Act—(1)the term covered entity means the District of Columbia, the Commonwealth of Puerto Rico, and each territory and possession of the United States;(2)the terms election and Federal office have the meanings given such terms in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101);(3)the term government includes a branch, department, agency, instrumentality, and official (or other person acting under color of law) of the United States, of any State, of any covered entity, or of any political subdivision of any state or covered entity; and(4)the term vote means all actions necessary to make a vote effective, including registration or other action required by law as a prerequisite to voting, casting a ballot, and having such ballot counted and included in the appropriate totals of votes cast with respect to candidates for public office for which votes are received in an election.5.Rules of construction(a)Burdens not authorizedNothing in this Act may be construed to authorize a government to burden the ability to vote in elections for Federal office.(b)Other rights and remediesNothing in this Act shall be construed to alter any rights existing under a State constitution or the Constitution of the United States, or to limit any remedies for any other violations of Federal, State, or local law.(c)Other provisionNothing in this Act shall be construed as conflicting with section 1403 (Rights of Citizens) of H.R. 1 of the 117th Congress as passed by the House of Representatives on March 3, 2021.6.SeverabilityIf any provision of this Act or the application of such provision to any citizen or circumstance is held to be unconstitutional, the remainder of this Act and the application of the provisions of such to any citizen or circumstance shall not be affected thereby.7.Effective date(a)RetrogressionSubsection (b) of section 2 shall apply to any law, rule, standard, practice, procedure, or other governmental action that was not in effect during the November 2020 Federal election but that will be in effect with respect to elections for Federal office occurring on or after January 1, 2022, even if such law, rule, standard, practice, procedure, or other governmental action is already in effect at the time this Act is enacted.(b)Substantial impairmentSubsection (c) of section 2 shall apply to any law, rule, standard, practice, procedure, or other governmental action in effect with respect to elections for Federal office occurring on or after January 1, 2022.